[Cite as Disciplinary Counsel v. Andrews, 124 Ohio St.3d 523, 2010-Ohio-931.]




                        DISCIPLINARY COUNSEL v. ANDREWS.
                      [Cite as Disciplinary Counsel v. Andrews,
                        124 Ohio St.3d 523, 2010-Ohio-931.]
Attorney misconduct — Neglecting entrusted legal matters — Criminal
        convictions for attempted tampering with evidence and attempted
        importuning — Indefinite suspension, with no credit for time served under
        interim suspension.
 (No. 2009-1993 — Submitted December 16, 2009 — Decided March 17, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 05-032.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, John Robert Andrews of West Chester, Ohio,
Attorney Registration No. 0006931, was admitted to the practice of law in Ohio in
1980. On August 3, 2006, we suspended respondent’s license to practice law on
an interim basis, pursuant to Gov.Bar R. V(5)(A)(4), after receiving notice of his
felony conviction. In re Andrews, 110 Ohio St.3d 1445, 2006-Ohio-3936, 852
N.E.2d 192.
        {¶ 2} The Board of Commissioners on Grievances and Discipline
recommends that we indefinitely suspend respondent’s license to practice, with no
credit for time served under his interim suspension, based on findings that he
failed to perform his duties as counsel for the board of trustees of a church in a
civil action, including failing to respond to filings in that case, and that he was
convicted of a felony and a misdemeanor in a criminal case. We accept the
board’s findings of professional misconduct and the recommendation for the
indefinite suspension of respondent’s license.
                             SUPREME COURT OF OHIO




       {¶ 3} Relator, Disciplinary Counsel, charged respondent with violations
of several Disciplinary Rules of the Code of Professional Responsibility. In its
original complaint, relator charged respondent with two counts of misconduct, the
first related to his representation of the church board of trustees in a civil case and
the second concerning an indictment that charged him with several criminal
offenses. Relator then granted respondent’s unopposed motion for a stay of
disciplinary proceedings until the criminal case was resolved.              Following
respondent’s convictions in the criminal case, relator amended its complaint to
reflect the convictions and sentence.
       {¶ 4} The parties stipulated to the facts, misconduct, and mitigating
factors and jointly recommended that the board impose the sanction of an
indefinite suspension, with no credit for time served under the interim suspension.
A three-member panel of the board heard the case and recommended that the
board adopt the parties’ stipulated facts, misconduct, and recommendation. The
board adopted the findings of misconduct and recommended sanction.
       {¶ 5} The parties have not objected to the board’s report.
                                    Misconduct
               Count I – Representing the Church Board of Trustees
       {¶ 6} The parties stipulated that in September 2002, the board of trustees
of a church initiated a civil action in the Hamilton County Court of Common
Pleas. After being served with the defendants’ discovery requests, the board
retained respondent to represent it in the matter and paid him $2,500. Despite
respondent’s assurance to the board that he would respond to the discovery
requests, he never answered defendants’ interrogatories and requests for
production of documents or requests for admissions.
       {¶ 7} Respondent entered an appearance in the case, and he engaged in
settlement discussions with the defendants’ counsel. But he did not reply to the
defendants’ request for a reply to their requests for discovery and to depose the




                                          2
                                January Term, 2010




board’s expert.    Nor did he respond to the defendants’ motions to compel
discovery and for summary judgment or inform the board about them. The court
scheduled a July 29, 2003 hearing on the defendants’ motion for summary
judgment.
       {¶ 8} Near this time, the defendants made a written settlement offer,
which respondent advised the board to accept. After board members accused him
of being on the defendants’ side, respondent informed several board members that
he intended to file a motion to withdraw as the board’s counsel in the case.
Respondent then filed the motion to withdraw, and the board requested that he
provide a full accounting of the retainer and return the case file. Respondent did
not reply to the board’s request.
       {¶ 9} On July 29, 2003, the court held its scheduled hearing on the
defendants’ motion for summary judgment and respondent’s motion to withdraw.
The court granted respondent’s motion to withdraw as the board’s counsel, but
denied his motion for a continuance to allow the board to retain new counsel. The
court also granted the defendants’ motion for summary judgment and ordered the
board to pay the defendants $9,208. The board first learned of this motion and the
court’s decision when it received notice of the court’s judgment. The defendants
subsequently initiated an action against the board members to recover the
judgment and obtained liens on the members’ property.
       {¶ 10} Shortly after the entry of summary judgment, the board’s new
attorney filed a motion to set aside the judgment because of respondent’s failure
to notify the board of the hearing. The court held a hearing on the board’s
motion, but declined to enter a judgment at that time. Pursuant to a subpoena
served on respondent by the board’s new attorney, respondent appeared at the
hearing with his case file. The board’s counsel did not accept respondent’s file
when he offered to provide it, and later, respondent did not reply to the board’s
motions to compel him to produce the file. A legal-malpractice action brought by



                                        3
                              SUPREME COURT OF OHIO




the board against respondent and his former law firm was later dismissed by a
court.
         {¶ 11} We accept respondent’s admission that in representing the church’s
board of trustees, he violated DR 1-102(A)(5) (prohibiting a lawyer from
engaging in conduct prejudicial to the administration of justice), 2-110(A)(2)
(prohibiting a lawyer from improperly withdrawing from employment), 6-
101(A)(3) (prohibiting a lawyer from neglecting an entrusted legal matter), 7-
101(A)(1) (prohibiting a lawyer from intentionally failing to seek the lawful
objectives of the lawyer’s client), 7-101(A)(2) (prohibiting a lawyer from
intentionally failing to carry out a contract of professional employment), and 9-
102(B)(4) (requiring a lawyer to promptly deliver property in the lawyer’s
possession that the client is entitled to receive).
                           Count II – Criminal Convictions
         {¶ 12} The parties stipulated that on December 15, 2004, the Hamilton
County Grand Jury returned a five-count indictment charging respondent with
various criminal offenses. The indictment arose from two online conversations
respondent had with an adult posing as a 13-year-old girl in which he solicited
sexual activity. In April 2006, respondent entered a no-contest plea and was
found guilty of attempted tampering with evidence in violation of R.C. 2921.12, a
felony of the fourth degree, and attempted importuning in violation of R.C.
2923.02, a misdemeanor of the first degree.
         {¶ 13} The common pleas court sentenced respondent to three years of
community control and 500 hours of community service and ordered him to pay a
$5,000 fine and to register as a sexually oriented offender.          On appeal,
respondent’s convictions and sentence were affirmed. State v. Andrews, 171 Ohio
App.3d 332, 2007-Ohio-2013, 870 N.E.2d 775, appeal not accepted for review,
115 Ohio St.3d 1412, 2007-Ohio-4884, 873 N.E.2d 1316.




                                            4
                                 January Term, 2010




       {¶ 14} We accept respondent’s admission that his criminal conduct
violated DR 1-102(A)(3) (prohibiting a lawyer from engaging in illegal conduct
involving moral turpitude) and 1-102(A)(6) (prohibiting a lawyer from engaging
in conduct adversely reflecting on the lawyer’s fitness to practice law).
                                     Sanction
       {¶ 15} When imposing sanctions for attorney misconduct, we weigh
evidence of the aggravating and mitigating factors listed in Section 10(B)(1) and
(2) of the Rules and Regulations Governing Procedure on Complaints and
Hearings Before the Board of Commissioners on Grievances and Discipline
(“BCGD Proc.Reg.”). Cleveland Metro. Bar Assn. v. Kaplan, 124 Ohio St.3d
278, 2010-Ohio-167, 921 N.E.2d 645, ¶ 11.
       {¶ 16} The board did not cite any aggravating factors.
       {¶ 17} In mitigation, the board found, as the parties had stipulated, that
respondent had no prior disciplinary record and had provided full and free
disclosure to the board and cooperated in the disciplinary proceedings. BCGD
Proc.Reg. 10(B)(2)(a) and (d).
       {¶ 18} Although respondent’s conduct violated multiple Disciplinary
Rules, we are persuaded that the lack of any aggravating factors as well as his
lack of a prior disciplinary record and his cooperation in the disciplinary process
warrant the recommended sanction of an indefinite suspension with no credit for
the time served during his interim suspension.        Cf. Columbus Bar Assn. v.
Winkfield, 107 Ohio St.3d 360, 2006-Ohio-6, 839 N.E.2d 924 (court indefinitely
suspended attorney from the practice of law for misconduct that included
violations of DR 1-102(A)(3), (5), and (6), 2-110(A)(2), 6-101(A)(3), 7-101(A)(1)
and (2), and 9-102(B)(4)).
       {¶ 19} Therefore, we adopt         the recommendation of the board.
Respondent is hereby indefinitely suspended from the practice of law with no




                                         5
                            SUPREME COURT OF OHIO




credit for time served under his interim suspension.           Costs are taxed to
respondent.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Stacy Solochek
Beckman, Assistant Disciplinary Counsel, for relator.
       John Robert Andrews, pro se.
                           _______________________




                                            6